Opinion issued August 3, 2005


     











In The
Court of Appeals
For The
First District of Texas




NO. 01-05-00700-CV




IN RE RICHARD H. ALSENZ, Relator





Original Proceeding On Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relator, Richard H. Alsenz, filed a petition for a writ of mandamus
complaining of the trial court’s order that set a hearing for July 29, 2005.
 Relator
also sought temporary orders from this Court which we granted on July 29, 2005.  
          We deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).  We
withdraw our July 29, 2005 order that stayed all proceedings in the trial court.  We
further deny the real party in interest’s motion for sanctions.
 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Keyes.